Case 1:19-mc-00136-UNA Document 2 Filed 01/22/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA

R 1 a8
BN?
In the Matter of Wade A. Attorney Grievance, pigtict & B ar
Robertson, Docket No. 17-07 rot. BS4, piste?
Member of the Bar of the courts

United States District Court RESPONDENT?’S WADE A.
for the District of Columbia ROBERTSON’S AMENDED NOTICE
OF APPEAL

 

 

AMENDED NOTICE OF APPEAL FROM A FINAL ORDER OR JUDGMENT

NOTICE is hereby given that WADE A. ROBERTSON, the Respondent
Attorney in the above entitled case, hereby appeals to the United States Court of
Appeals for the District of Columbia Circuit from the final ORDER (or judgment) of
the district court in the above-captioned case as entered on November 27, 2018, and
also from all interlocutory orders that gave rise to (or merged into) that same final
Order or Judgment. A true copy of that November 27, 2018 order which is hereby as
appealed is attached hereto.

Respectfully submitted, m0 Oe

January 16, 2019 Wade A. Robertson
P.O. Box 20185;
Stanford, CA. 94309
Phone: (866) 845-6003;
Email: lawfirm@onebox.com

Attachment: November 27, 2018 “Final Order of Reciprocal Discipline and Denial of Stay”

 

ae
Case 1:19-mc-00136-UNA Document 2 Filed 01/22/19 Page 2 of 6

“—-== THIS PAGE INTENTIONALLY BLANK -----
(ATTACHMENT IMMEDIATELY FOLLOWS)
Case 1:19-mc-00136-UNA Document 2 Filed 01/22/19 Page 3 of 6

FILED

UNITED STATES DISTRICT COURT NOV 2 7 2018
FOR THE DISTRICT OF COLUMBIA clerk, us, District & Bankruptcy

Courts for the District of Columbla

In the Matter of Wade A. Robertson,
Member of the Bar of the
United States District Court
for the District of Columbia

Attorney Grievance
Docket No, 17-07

Nee ee Ne

FINAL ORDER OF RECIPROCAL DISCIPLINE AND DENIAL OF STAY

This matter came before the Court upon the presentation of a certified copy of the Supreme
Court of California’s March 10, 2017 en banc order in In Re Wade Anthony Robertson on
Discipline, State Bar Court No. 09-0-19259,. Pursuant to the terms of that order, Respondent,
Wade A. Robertson, was disbarred from the practice of law ih California and his name was stricken
from the roll of attorneys. Subsequently, by order dated October 26, 2018, Respondent was
reciprocally disbarred by the District of Columbia Court of Appeals.

Following the notice of Mr. Robertson’s disbarment in California, on May 30,
2018, this Court issued a Temporary Suspension and Show Cause Order (TSSC),
providing Respondent with an opportunity to show cause within 30 days as to why
the imposition of identical discipline, namely, disbarment, should not be imposed

here. Mr. Robertson requested and received an extension of time in which to respond.

Mr. Robertson filed a voluminous Answer and supporting exhibits in response
to the TSSC. The Committee on Grievances subsequently filed a memorandum in
support of disbarment with supporting exhibits. Mr. Robertson also filed a motion to
stay these proceedings pending a decision by the U.S. Court of Appeals for the Ninth
Circuit. The Committee on Grievances opposed that motion, and Mr. Robertson

submitted a reply to the Committee’s opposition.

a1
18G-31
Case 1:19-mc-00136-UNA Document 2 Filed 01/22/19 Page 4 of 6

This Court has carefully considered all of the arguments and submissions of the
parties. Accordingly, it is hereby

ORDERED that, pursuant to LCvR 83.16(c)(7), absent good cause having been
shown, respondent’s motion to stay these proceedings is DENIED; and it is

FURTHER ORDERED that, pursuant to LCvR 83.16(c)(4), it appearing to this
Court that none of the factors listed in LCvR 83.16(c)(4)(i-v) apply, the Temporary
Suspension and Show Cause Order is vacated; and it is

FURTHER ORDERED that, pursuant to LCVR 83.16, Respondent is reciprocally
disbarred from the Bar of this Court, with reinstatement dependent upon satisfaction of
the requirements listed in LCvR 83.18, including proof that Respondent has been
reinstated in the Bar of California; and it is;

FURTHER ORDERED that the Clerk shall cause a copy of this order to be served
upon Respondent in accordance with LCvR 83.16(a), thereby giving Respondent notice

of the provisions of LCvR 83.16 and 83.18.

So Ordered alla Gy of Novemlo , 2018.
Cs Kill Kat

Judge Colleen Kollar -Kotelly

Jyige J mes? Boasberg

Do ys—

Jud ge Arky Bermatrfackson

 
Case 1:19-mc-00136-UNA Document 2 Filed 01/22/19 Page 5 of 6

oo--- THIS PAGE INTENTIONALLY BLANK -----
(PROOF OF SERVICE FOLLOWS)
Case 1:19-mc-00136-UNA Document 2 Filed 01/22/19 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing with all attachments
has been served BY U.S. POSTAL MAIL AND/OR FEDEX OVERNIGHT
EXPRESS-SAVER MAIL, on the date of execution of this certificate as indicated

below, upon:

[By FedEx mail:]
COMMITTEE ON GRIEVANCES for the United States
District Court for the District of Columbia
Attn. Lisa Klem, Clerk of Committee.

333 Constitution Avenue, N.W.
Washington, D.C. 20001

(Lisa Klem@dcd.uscourts.gov)

 

[By U.S. Postal Mail]
Manuel Retureta, Chairperson Committee on Grievances
for the United States District Court for the District of Columbia
Retureta & Wassem, P.L.L.C.
300 New Jersey Avenue, NW, Suite 900
Washington, D.C. 20001
(mjr@returetawassem.com)

[By U.S. Postal Mail]
Dwight Murray, Immediate Past Chairperson (party-in-interest)

for the United States District Court for the District of Columbia
Stein Mitchell Cipollone Beato & Missner, LLP

901 15th Street, NW, Suite 700
Washington, D.C. 20005

January 17, 2019.

Wade A. Robertson

 

Certificate of Service
